Citation Nr: 0403772	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-02 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from December 1950 to 
August 1960.  The appellant is the widow of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran died in September 2000, at the age of 68; the 
only cause of death listed was acute leukemia.

2.  At the time of his death, the veteran was service 
connected for posttraumatic stress disorder (PTSD), evaluated 
as 70 percent disabling effective October 22, 1999 and 
tinnitus, evaluated as 10 percent disabling effective 
September 12, 1983.

3.  At the time of his death, the veteran had a total rating 
due to unemployability caused by service-connected 
disabilities, effective October 22, 1999.

3.  The veteran's acute leukemia occurred many years after 
his active duty service was completed, and this disorder was 
not the result of a disease or injury he had in service.

4.  The veteran's service connected disability did not 
contribute substantially or materially to the veteran's death 
or aid or lend assistance to the production of death.




CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312, 3.316 (2003).

2.  The criteria for DIC have not been met.  38 U.S.C.A. § 
1318 (West 2002); 38 C.F.R. § 3.22 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Introduction

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  Pub. L. 
No. 106-475, 114 State. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).

The RO initially decided this claim before the enactment of 
VCAA.  For this reason, there was procedural irregularity in 
the development of the claim in that the veteran was not 
provided with the information required under VCAA until after 
the initial decision.  However, as a result of the ongoing 
development of the claim, this unavoidable procedural 
irregularity did not result in prejudice to the claimant.  
The appellant was in fact provided with the information 
required under VCAA, and she had an opportunity to respond to 
the notices before the claim was re-adjudicated in July 2003.

In February 2003, the RO sent the appellant a letter 
providing the notices required under VCAA.  In the letter of 
February 2003, the RO explained the information and evidence 
needed to substantiate the claims for service connection for 
the cause of the veteran's death and for entitlement to 
dependency and indemnity compensation benefits (DIC) under 
the provisions of 38 U.S.C.A. § 1318, with specific 
references to the need to provide doctor's records, medical 
diagnoses, and medical opinions.  The letter also explained 
what portion of the evidence and information would be 
obtained by VA, noting, for example, that VA would attempt to 
obtain such things as medical records, employment records, or 
records from other Federal agencies.  With regard to the 
appellant's responsibilities in the development of the claim, 
the letter of February 2003 explained that the appellant 
needed to provide VA such information as income information, 
or names and addresses of doctors who treated the veteran for 
a medical condition and what necessary information or 
evidence that would be needed.  The letter indicated that 
evidence to support the appellant's claim was requested from 
A.N., Jr., D.O.  The appellant was also informed when and 
where to send the information or evidence and what the 
evidence must show to establish entitlement.  Finally, the 
appellant was asked to tell VA about any information or 
evidence she wanted VA to try to get for her.  Thus, the 
letter of February 2003, as well as several other documents 
sent to the appellant during the course of the development of 
the claim, provided notices as required under the provisions 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

However, as noted above, there was a procedural irregularity.  
The notice letter was dated in February 2003, or nearly 2 
years after the RO initially decided the case.  Both 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) require 
that information be provided when the claim is filed, and, as 
noted in Bernard v. Brown, 4 Vet. App. 384 (1993), notice 
alone does not make a procedure fair, but rather, notice must 
be combined with an adequate opportunity to be heard.  In 
this case, such opportunity to be heard was provided to the 
appellant.  The development of the claim continued after 
February 2003, and the veteran participated in that 
development.  Following the February 2003 letter, several 
important items of evidence were added to the record, 
including treatment records from St. John Oakland Hospital 
dated May 1997 to August 1999 showing that he veteran was 
treated by A.N., Jr., D.O., for his psychiatric disorders to 
include PTSD and admission records from St. John Oakland 
Hospital dated August to September 2000.  In July 2003, the 
RO sent the appellant a supplemental statement of the case 
after re-adjudicating the claim based on all the evidence of 
record.

In conclusion, the appellant has been provided with notices 
as required under VCAA, and she has been provided with an 
adequate opportunity to be heard with regard to the 
substantive matters covered in the notices.  In view of the 
development that has been undertaken in this claim, the 
requirements of VCAA have been met.  At this point, there is 
no reasonable possibility that further development would aid 
in the substantiation of the claim.  For this reason a remand 
for further development is not required.

Background

The death certificate shows that the veteran died in 
September 2000 at St. John Oakland Hospital at the age of 68 
due to acute leukemia.  No other conditions are listed on the 
death certificate as causing or contributing to the death.


At the time of his death, the veteran was service connected 
for posttraumatic stress disorder (PTSD), evaluated as 70 
percent disabling effective October 22, 1999 and tinnitus, 
evaluated as 10 percent disabling effective September 12, 
1983.  The veteran also had a total rating due to 
unemployability caused by service-connected disabilities, 
effective October 22, 1999.

The appellant contends that the veteran's PTSD contributed 
and hastened his death due to the high stress and anxiety he 
suffered.  The veteran's medical records contained in the 
claims file have been reviewed and it is observed that there 
is no medical evidence that the acute leukemia, noted as the 
cause of death, had its onset during service.  Service 
medical records show no treatment or diagnosis of leukemia.

A statement from W.M.R., D.O., dated October 2000, who 
treated the veteran for PTSD, indicated that the veteran was 
a longstanding patient for many years and that he suffered 
from a multitude of illnesses, including PTSD.  He indicated 
that during the veteran's lifetime, he suffered from numerous 
problems, including attempted suicide.  He had been treated 
on multiple medications including Buspar, Haldol, and 
Serzone.  It was noted that the veteran was subsequently 
diagnosed as having a form of leukemia.  The examiner 
indicated that the veteran's treatment of his leukemia was 
somewhat complicated by his underlying PTSD, which had been 
present for numerous years prior.

A statement from H.M., D.O., undated but received by the RO 
in October 2000 indicated that he treated the veteran for his 
acute leukemia.  It was noted that H.M., D.O., was a 
hematologist/medical oncologist and diagnosed the veteran 
with leukemia in May of 1998.  It was noted that during his 
two years of treatment, the veteran was hospitalized many 
times, prior to his passing away in September 2000.  The 
examiner indicated that on the consult reports from St. John 
Oakland Hospital that the veteran suffered from PTSD.  It was 
noted that the veteran had been on medications for anxiety 
and depression when he was first seen in 1998 for leukemia.  
The medications were listed as Buspar, Haldol, and Serzone.  
The examiner indicated that although he treated the veteran 
for leukemia, he was aware of his PTSD condition.

Treatment records from St. John Oakland Hospital dated May 
1997 to August 1999 show that the veteran was treated by 
A.N., Jr., D.O. for his psychiatric disorders to include 
PTSD.  

Admission records from St. John Oakland Hospital dated August 
2000 showed that the veteran was admitted due to progressive 
pain and cytopenia and generalized weakness due to his acute 
leukemia.  It was noted that the veteran was admitted and 
given systemic chemotherapy with Mylotarg.  He had fever and 
chills and cultures were obtained and antibiotic were 
started.  The veteran was given symptomatic and supportive 
care; however, there was no evidence of response.  He was 
give a second dose of Mylotarg and subsequent discussions 
with the veteran and his family indicated that they did not 
want any further aggressive therapy and only wanted 
symptomatic and supportive care.  The veteran was then 
transferred to the in-patient Hospice Unit at St. John 
Oakland Hospital in September 2000.

B.  Service Connection for the Cause of the Veteran's Death

Criteria

Under VA laws and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service.  
See 38 U.S.C.A. 1110; 38 C.F.R. 3.303.  Also, entitlement to 
service connection for the cause of a veteran's death is 
warranted when a disability of service origin caused, 
hastened, or substantially and materially contributed to the 
veteran's death.  See 38 U.S.C.A. 1310(b); 38 C.F.R. 3.312.  
A veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. 3.312(c).

Analysis

According to the death certificate, the only cause of the 
veteran's death was acute leukemia.  Neither the service 
connected disability nor any other disability was mentioned 
on the death certificate as contributing to the effects of 
the acute leukemia to aid in the production of death.

The October 2000 statement from W.M.R., D.O., who treated the 
veteran for PTSD indicated that the veteran suffered from a 
multitude of illnesses, to include PTSD and noted that the 
treatment of leukemia was somewhat complicated by his 
underlying PTSD.  There was no indication from this physician 
that the veteran's PTSD caused, hastened, or substantially 
and materially contributed to the veteran's death.  However, 
the October 2000 statement from H.M., D.O., who actually 
treated the veteran for his leukemia, did not indicate that 
the veteran's PTSD caused, hastened, or substantially and 
materially contributed to the veteran's death.  The physician 
only indicated that he was aware of the veteran's PTSD while 
he was treating the veteran for leukemia and noted no 
complications due to his PTSD.  

The statements from the appellant constitute the only 
evidence of record suggesting a nexus between the cause of 
death and service.  Leukemia was not demonstrated or 
diagnosed in the veteran during active duty or at any time 
prior to 1998, approximately 38 years after final service 
separation.  There is no doubt of the sincerity of the 
beliefs articulated by the appellant and the Board is 
sympathetic with her view of the death of her husband.  
However, it must be emphasized that there is no medical 
evidence to support the contention that the veteran's death 
was in any way related to service.  As the appellant is not a 
medical expert, she is not competent to offer an opinion 
regarding any medical causation leading to the veteran's 
death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Although the veteran was service connected for PTSD, neither 
the death certificate nor the medical records refer to the 
PTSD as a factor in the veteran's death.  Based on the 
medical evidence and the death certificate, it appears that 
the only disorder that caused or contributed to cause the 
veteran's death was the leukemia.  Because the record fails 
to demonstrate any connection between the veteran's death and 
his military service, the appellant's claim of service 
connection for the cause of the veteran's death must be 
denied.

C.  Dependency and Indemnity Compensation (DIC)

Criteria

The appellant has made a claim of entitlement to DIC benefits 
in accordance with the provisions of 38 U.S.C.A. § 1318.  
Under that statute, the VA shall pay benefits to the 
surviving spouse and to the children of a deceased veteran in 
the same manner as if the veteran's death were service 
connected.  38 U.S.C.A. § 1318(a). Such a deceased veteran 
includes one who dies, not as the result of his own willful 
misconduct, and who was in receipt of or was entitled to 
receive VA compensation at the time of death for a service-
connected disability rated totally disabling, provided that 
(1) the disability was continuously rated totally disabling 
for a period of 10 or more years immediately preceding death; 
(2) the disability was continuously rated totally disabling 
for a period of not less than five years from the date of 
such veteran's discharge or other release from active duty.

In August 2001, the United States Court of Appeals for the 
Federal Circuit (hereinafter Federal Circuit) held that there 
were inconsistencies in the regulations associated with the 
concept of hypothetical entitlement and directed the VA to 
issue rules to resolve such inconsistencies.  National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 
16, 2001).  Accordingly, the Chairman of the Board stayed the 
processing of appeals involving claims for entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 where the 
veteran was not rated totally disabled for a continuous 
period of at least ten years prior to death, or at least five 
years from the veteran's release from active duty.  
Chairman's Memorandum No. 01-01-17 (Aug. 23, 2001).  The 
Chairman has since lifted that stay, and the DIC issue is now 
ripe for consideration.  Chairman's Memorandum No. 01-03-09 
(Apr. 8, 2003). 

Analysis

In this case, the evidence shows that at the time of his 
death, the veteran had a total rating due to unemployability 
caused by service-connected disabilities.  That rating, 
however, did not become effective until October 22, 1999, 
many years after service and a little over one year prior to 
his death.  As such, the appellant does not meet the minimum 
requirements to receive DIC benefits as a result of his 
death.  The law is dispositive of the issue; and, therefore, 
the claim must fail.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.

Entitlement to DIC is denied.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



